DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/3/22 has been entered.
 
Response to Arguments
Applicant’s arguments, see Pg. 6, filed 5/3/22, with respect to the rejection(s) of claim(s) 1 under 35 USC 103 have been fully considered and are persuasive. The combination of US 8,230,531 (Miller) in view of US 2017/0183853 (Crist), US 2011/0155934 (Guler) and US 2006/0065510 (Kiko) does not teach the provision of a vacuum generator.
Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of previously presented US 2011/0129355 (Hofseth) which teaches a toilet system comprising a vacuum generator/vacuum system which is monitored for faults and alerts a user to such faults. 

In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). 
In this case, Miller discloses a control panel and method of controlling a mobile toilet with a maceration unit and discusses how the maceration unit is beneficial due to the reduced availability of water for the mobile toilet. Miller also discloses that other toilet systems can be controlled by the control panel and method (C2 L64-C3 L6). 
Hofseth teaches that vacuum systems are commonly used on mobile toilet systems (Hofseth - Para. 0002) and specifically teaches a vacuum generator/macerator combination (Para. 0013) demonstrating the applicability of incorporating a vacuum generator/vacuum system onto the toilet system of Miller. 
As such one of ordinary skill would recognize that incorporation of a vacuum generator/vacuum system as part of the mobile toilet system of Miller would help increase the efficiency of the system and reduce its dependency on an already limited water supply. Likewise Miller’s disclosure that other toilet systems can be used in place of the disclosed macerating toilet indicates that the vacuum flush system taught by Hofseth could replace the flush system of Miller while being controlled by the control panel and control method disclosed by Miller.

Applicant has also argued that “A macerator type toilet does not function with a vacuum flush system” and that modifying Miller to include a vacuum generator would change the principal of operation to which the Examiner disagrees. 
Miller discloses that its control panel and control method may be used with the disclosed ‘macerator toilet’ (which ‘pumps’ waste to a holding tank and as such likely generates some form of vacuum) or with toilets of different types including non-macerating toilets (C2 L64-C3 L6). As such Applicant’s argument that making the toilet a non-macerating toilet would defeat the purpose of Miller is not persuasive. Miller discloses that the invention is for a flush toilet control system including an electronic controller having at least two operating modes (C1 L44-47) and as such modifications to provide different toilet systems controlled by the control panel and methodology of Miller would be appropriate. Furthermore Hofseth teaches a toilet system which utilizes a vacuum generator having an integrated macerator (Para. 0013) and as such Applicant’s argument that incorporating a vacuum generator onto a toilet system with a macerator is impermissible is not persuasive. 

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	Applicant has argued that there can be no expectation of success in using a vacuum sensor with the non-vacuum flush toilet system of Miller. This argument is not found persuasive because the rejection is made in view of the Miller as modified by the teachings of Hofseth.
	Miller establishes a toilet system which includes a toilet, holding tank, macerator and control panel. The control panel having at least two indicators (20/22) to indicate different statuses of the toilet system to a user with the statuses being based off the monitoring of the various components of the toilet system (Fig. 8; C5 L58-C6 L4; C6 L15-24; C8 L4-9, L25-31). Miller also discloses that the macerator unit is not required and that toilets of different types may be utilized with the control panel and control method of the invention (C2 L64-C3 L6).
	Hofseth teaches a toilet system which utilizes a vacuum generator having an integral macerator (Para. 0013) and which monitors the vacuum generator for faults such as if the generator fails to reach a preset vacuum level before alerting the user of such a fault (Para. 0019).
	As such the resultant combination of teaching the vacuum generator of Hofseth, which is monitored for a status and alerts a user to its status, onto/into the toilet system of Miller, which already establishes that it monitors the various components of the flush system and displays status messages to a user, would result in the incorporated vacuum generator being monitored and its status being displayed.

It is also noted that Applicant’s disclosure, which is directed at providing a method for hands free flushing of a mobile toilet, states that “the system 10 comprises a toilet 12 which may be of various types of flushing technologies including gravity feed, vacuum flush, macerator, pressure jet and/or remote waste tank” (Para. 0025) indicating the interchangeability of different toilets.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the square face of the control panel, square bezel surrounding the control panel, at least two icons indicating a status of the vacuum being sufficient or insufficient and/or first and second indicators indicating sufficient or insufficient vacuum must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

It is noted that Applicant’s Specification states that “The control panel 20 has at least one housing 22 which is shown generally as rectangular shaped. Various shapes may be utilized” (Para. 0031). A square shaped forward facing face and square shaped bezel were not specifically disclosed or shown and the phrase ‘various shapes may be utilized’ indicates that the shape of the forward facing face and the bezel are not inventively significant. However Applicant has specifically claimed these shapes indicating a possible significance and as such they must be shown.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims  2-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 2 recites the limitation "providing a vacuum system" in lines 1-2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 depends from claim 1 which claims “providing the mobile toilet and a vacuum generator defining a portion of a vacuum flush system”. This language positively recites that the toilet and vacuum generator define part of a vacuum flush system and as such the ‘a vacuum flush system’ has been positively claimed. As such the language of claim 2 makes it unclear how many vacuum flush systems are present/required in the invention.
Claims 3-4 are rejected due to their dependency from claim 2. 

	Claim 3 requires that the control panel is provided with a first indicator that vacuum is sufficient while claim 4 requires that the control panel is provided with a second indicator that the vacuum is insufficient. However claims 3 and 4 depend from claim 1 which already claims “providing at least two icons on said control panel and luminaires respectively associated with said at least two icons to indicate status to a user, wherein the status is at least one of sufficient vacuum or insufficient vacuum”. As “icon” does not appear in the Specification it is understood the two icons are the first and second indicators. 
	As claim 1 already establishes that the two icons are responsible for indicating at least one of sufficient vacuum or insufficient vacuum the claim language of claim 3 and/or claim 4 appears to possibly be repetitive. As the total number of icons and/or indicators is unclear and it is unclear which or how many are indicating/presenting a status of ‘insufficient vacuum’ or ‘sufficient vacuum’ to scope of the claims is unclear/indefinite. 
	For the purpose of examination claims 1-4 are being interpreted as requiring at least two indicators with at least one configured to indicate a status of ‘sufficient vacuum’ and a second configured to indicate a status of ‘insufficient vacuum’ as defined below.

Claim Interpretation
Claim 1 requires the control panel to indicate to a user a status which is “at least one of sufficient vacuum or insufficient vacuum”. Applicant’s disclosure does not define what would be considered ‘sufficient vacuum’ or ‘insufficient vacuum’. It is unclear if this limitation is directed at measuring a specific value, determining if the system is ‘primed’/’ready’ for a flush sequence or monitoring the general status of the system.
	For the purpose of examination the claim is being as requiring the control panel to indicate an operational status of the toilet system to a user.

Claim 1 requires the provision of “two tactile feedback buttons”. The only description of what Applicant considers to differentiate ‘tactile feedback buttons’ from other buttons is the inclusion of a spring in the button structure.
	For the purpose of compact prosecution the claim language requiring “tactile feedback buttons” is being interpreted to require a button with a spring.

Claim 14 requires that the bezel be “opaque, transparent, or semi-transparent to provide an illuminated appearance”. It is unclear how the bezel being opaque, transparent or semi-transparent would inherently provide an illuminated appearance. Opaque is defined as blocking light and a transparent or semi-transparent structure would not automatically be illuminated.
For the purpose of compact prosecution the claim is being interpreted as requiring the bezel be transparent or semi-transparent such that it is configured to be illuminated.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 10-11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US 8,230,531 (Miller) in view of US 2017/0183853 (Crist), US 2011/0155934 (Guler), US 2006/0065510 (Kiko), US 2011/0129355 (Hofseth) and US 9,734,771 (Gmyr).
	Regarding claims 1-4 and 14, Miller discloses a method of providing a function for flushing a mobile toilet comprising:
	providing a mobile toilet (12)(C1 L21-37 - toilet and control are designed for use in/on vehicles);
	providing a control panel (10), the having a forward facing face (19) upon which the controls and indicators are located, at least two tactile buttons (the buttons are manually depressed and as such provide tactile feedback; C4 L10-11) on said forward facing face (16/18), the control panel in communication with the mobile toilet and mounted remotely from said mobile toilet (C3 L40-43);
	the control panel configured to enact different actions based on different user inputs (activating different buttons for different times, activating different combinations of buttons for different times and different inputs in different scenarios; Figs. 5A-5F);
	providing at least two icons (20/22) on said control panel and luminaries respectively associated with said at least two icons to indicate at least two different statuses to the user (C5 L58-C6 L4; C6 L15-24);
	wherein the status includes functionality of various aspects of the toilet system (Fig. 8; C8 L4-9, L25-31);
	detecting, by the control panel, a first user input, wherein the first user input provides a specific function;
	flushing the mobile toilet based on the control panel detecting the first user input (pressing flush button 18; Fig. 5B);
	detecting, by the control panel, a second user input, wherein the second user input provides a second specific function;
	adding water to the mobile toilet based on the second user input (pressing add water button 16; Fig. 5A); and 
	providing backlighting to the control panel which is activated upon the activation of any of the controls/inputs (C6 L46-57).
	Miller discloses that the toilet is configured for use in mobile applications where water supply is limited and as such discloses a maceration unit (4) may be provided (C2 L64-C3 L6) which is one of the monitored systems with its status indicated on the control panel by the icons. However Miller does not disclose the inclusion of a vacuum system comprising a vacuum generator which is monitored by the control panel. 
	Miller also does not explicitly disclose details of the control panel construction such as if it includes a bezel configured to be backlit or details of the circuitry for the control panel devices/functions such as the inclusion of a printed circuit board behind the forward facing face. While Miller discloses the use of a plurality of preset user inputs to activate different functions of the system as discussed it does not disclose the use of a sensor to recognize different hand gestures. Also Miller does not specify if the buttons have springs behind them or if the control panel is square shaped.
	Hofseth teaches a method of providing a toilet system comprising a toilet (3) which is serviced by a combination vacuum generator and macerator (1). The vacuum system is monitored for functionality and if an error is detected than an alarm is activated, such errors including a failure to reach a preset vacuum level (Para. 0019)
	It would have been obvious to one of ordinary skill in the art to provide a vacuum generator as part of a vacuum flush system for use with the toilet, as taught by Hofseth, to reduce the amount of water required when using the toilet and to more efficiently transport/transfer waste to a remote holding tank.
	The resultant combination of the toilet system of Miller which monitors and displays a status of the toilet system (displays two statuses, functional and fault/error, as previously discussed) with the monitored vacuum generator/vacuum system taught by Hofseth would result in the control panel displaying an operational or fault status of the vacuum system of the flush system.
	Kiko teaches a method of providing a control panel (1600) comprising a forward-facing face (1604) and a bezel surrounding the forward-facing face (Fig. 16a). Kiko further teaches that the bezel can be transparent or semi-transparent to allow backlighting through (Para. 0163). Kiko also teaches that a printed circuit board (PCB) is located behind the forward facing face of the control panel (Fig. 16b labelled ‘PCB’; 134 in the exploded views of Fig. 1A-1C).
	It would have been obvious to one of ordinary skill in the art to surround the forward-facing face with a transparent or semi-transparent bezel, as taught by Kiko, to provide a more aesthetically pleasing control panel. 
	It would have been obvious to one of ordinary skill in the art to provide a printed circuit board behind the forward facing face, as taught by Kiko, so that the circuitry for the various lights, controls and indicators of the control panel can be easily/cheaply assembled and installed within the control panel out of sight and protected but proximate the devices they control/power.
	Crist teaches a method for controlling a toilet comprising a control panel with a sensor (310-313) which monitors for a first preselected hand movement associated with a first specific function and a second preselected hand movement associated with a second specific function (Para. 0074 ,0076, 0078). The sensor transmitting and receiving infrared light (Para. 0073).
	It would have been obvious to one of ordinary skill in the art to provide a touchless sensor capable of recognizing different preselected gestures, as taught by Crist, to permit activation of the system’s functions in a more sanitary manner which doesn’t require physical contact by the user. 
	Regarding controlling backlighting by the sensor it is noted that Miller discloses control of the backlighting by the user inputs (C6 L46-57 - backlighting is turned on upon detection of a user input, as such the backlighting is ‘controlled’ by the system detecting a user input) and as such Miller in view of Crist would result in the sensor as taught by Crist controlling the backlighting as well since it acts to detect/recognize a user input.
	It is noted that the control panel of Miller is forward-facing with all of its controls and indicators on its forward face. As such the incorporation of a sensor such as that taught by Crist onto the control panel of Miller would result in a forward-facing sensor as claimed.
	Guler teaches a method of providing a control panel for flushing a toilet comprising a forward-facing face (12) with an optical window (16) for a touchless infrared sensor (520/524) and a spring biased (‘tactile feedback’) button (14).
	It would have been obvious to one of ordinary skill in the art to provide a spring on the buttons, as taught by Guler, to provide feedback to a user so that they can be confident they properly depressed their desired button.
	Gmyr teaches a method of providing a control panel assembly comprising a forward-facing face. The control panel can be provided with faces having different shapes including round/ovals (Fig. 1), rectangular (Fig. 15) or square (C7 L52-57).
	It would have been obvious to one of ordinary skill in the art to provide a differently shaped control panel having a square forward-facing face and surrounding bezel, as taught by Gmyr, depending upon the available space for installation, the shape of the surface upon which the control panel is installed, the required space for desired displays and inputs or other design considerations. 
	It is noted that a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. See MPEP 2144.04(IV)(B).

	Regarding claim 5, Miller provides at least one flush function actuator requiring touch in the form of an add water button (16) and a flush button (18).

	Regarding claim 6, Miller states that one of the buttons is a flush button (18). Miller in view of Guler results in the button being a ‘tactile feedback’ button as previously discussed.

	Regarding claim 7, Miller states that one of the buttons is an add water button (16). Miller in view of Guler results in the button being a ‘tactile feedback’ button as previously discussed.

	Regarding claim 10, Miller provides a waste tank level indicators (20) on the control panel.

	Regarding claim 11, Miller provides communication between a waste tank and the control panel (C5 L41-52).

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A ROS whose telephone number is (571)270-3577. The examiner can normally be reached Mon.-Fri. 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on 571-270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS A ROS/Examiner, Art Unit 3754                                                                                                                                                                                                        
/DAVID P ANGWIN/Supervisory Patent Examiner, Art Unit 3754